Citation Nr: 0944986	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from May 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in relevant part, denied the Veteran's claim for 
service connection for a low back disorder.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current low back disorder 
diagnosis.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 38 C.F.R. §§ 
3.102, 3.303 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 
(2002).  For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth requirement that VA also request that the claimant 
submit any evidence in his possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, 
however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Turning now to this particular case at hand, a letter 
satisfying these VCAA notice requirements of 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in August 2008, before 
initially adjudicating his claim in October 2008, the 
preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim and apprised him of his 
and VA's respective responsibilities in acquiring the 
supporting evidence.  As well, the letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim, which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained his service treatment records (STRs) and his VA 
treatment records.  In August and again in September 2008 VA 
requested additional treatment records from a medical 
facility the Veteran had identified as having evidence 
pertinent to his claim.  The September 2008 letter notifies 
him that a response to this request had not been received 
and, consequently, that he should contact the facility 
himself if he believed the records still exist and are 
available.  Also, in November 2008 and January 2009 VA 
attempted to obtain his SSA records and was informed in 
January 2009 that his records had been destroyed.  



The Board also finds that a VA examination is not needed to 
determine whether the Veteran's claimed low back disorder is 
related to his military service, as the standards of the 
Court's decision in McClendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, though, there are little to no relevant 
findings in service, and perhaps even more dispositive of 
this appeal is the fact that there also is no competent 
medical evidence of a current low back disorder of any sort.  
VA is not required to schedule an examination for a medical 
nexus opinion in this circumstance.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  Accordingly, the Board finds 
that no further notification or assistance is necessary to 
meet the requirements of the VCAA or Court.

Service Connection for a Low Back Disorder

The Veteran asserts that he has a low back disorder as a 
result of an injury he sustained to his low back during his 
service in the military.

Generally, service connection may be granted if the evidence 
demonstrates that a disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

In a January 1945 STR a reference to something written as 
"strap back" is made, without further clarification.  The 
Veteran's STRs, including the report of his military 
discharge physical examination, are otherwise entirely 
unremarkable for any specific complaints, findings, or 
diagnoses referable to a low back injury or a resulting low 
back disorder.  

The post-service record is equally unremarkable for any 
medical evidence of a low back disorder.

It is imperative to reiterate that the first and indeed 
perhaps most fundamental requirement for any service-
connection claim is there must be evidence confirming the 
Veteran has the condition he is alleging.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there is no valid claim).  Also, the 
absence of any documented relevant symptoms, treatment or 
diagnoses in service is probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

Therefore, since the record does not contain any medical 
evidence indicating the Veteran has a current diagnosis of a 
low back disorder, and since there is no record he ever 
received such diagnosis, his claim for service connection for 
a low back disorder must be denied because there is no 
medical evidence confirming he has this alleged condition.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).  There simply is no such evidence in this 
particular instance.

The Board also has considered the Veteran's lay statements 
regarding the etiology of his claimed low back disorder.  But 
he is only competent to comment on symptoms he may have 
personally experienced during service and during the many 
years since, like pain, not the cause of them and, in 
particular, in terms of whether they are attributable to an 
incident of his military service like trauma.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 
67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Moreover, low back pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).



Without evidence to corroborate the Veteran's claimed low 
back disorder, he cannot be granted service connection for 
this condition.  Consequently, for these reasons and bases, 
the preponderance of the evidence is against his claim, and 
the benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  The Board must therefore 
deny his claim. 

ORDER

Service connection for a low back disorder is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


